Citation Nr: 1642970	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating due to individual unemployability as result of service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in San Diego, California (RO), which in pertinent part, denied the benefit sought on appeal. 

In July 2016, the Veteran and his wife provided testimony before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

During the pendency of this appeal, in a July 2015 rating decision, the RO increased the assigned evaluations from 40 to 60 percent disabling for peripheral vascular disease in each lower extremity, effective from May 29, 2015.  That award, in turn, has resulted in a combined disability rating of 100 percent since that date.  

The Board notes that the receipt of a 100 percent disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Rather, a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2014).  As such, the issue of entitlement to a TDIU, both prior to May 29, 2015 and since then, is properly before the Board.


FINDINGS OF FACT

1.  On July 12, 2010, VA received the Veteran's application for TDIU benefits. 

2.  During the period prior to May 29, 2015, the Veteran had a combined disability rating of 90 percent with at least one disability rated as 40 percent disabling.

3.  Throughout the pendency of the appeal, the Veteran's service-connected disabilities have precluded gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to an award of TDIU since July 12, 2010 have been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16.  On his July 12, 2010 application for TDIU benefits, VA Form 21-8940, the Veteran reported that he last worked full-time in 2008, and he last worked in 2010 as a result of the severity of his service-connected disabilities.  A June 2010 correspondence from his employer confirms that the Veteran last worked in February 2010.  

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe as to prevent securing or following substantially gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

During the pendency of the appeal, service connection has been in effect for peripheral vascular disease in the left lower extremity, rated as 40 percent prior to May 29, 2015, and thereafter, rated as 60 percent; peripheral vascular disease in the right lower extremity, rated as 40 percent prior to May 29, 2015, and thereafter, rated as 60 percent; diabetes mellitus, rated as 40 percent; peripheral neuropathy in the right lower extremity, rated as 20 percent; peripheral neuropathy in the left lower extremity, rated as 20 percent; peripheral neuropathy in the right upper extremity, rated as 10 percent; peripheral neuropathy in the left upper extremity, rated as 10 percent; and residuals of pilonidal cyst, rated as noncompensable.  His combined service-connected rating for compensation was 90 percent prior to May 29, 2015, and thereafter, his combined service-connected rating was 100 percent.  The scheduler criteria for TDIU pursuant to 38 C.F.R. § 4.16(a) have therefore been met throughout the entire pendency of the appeal.

The remaining question is whether the Veteran's service-connected disabilities render him unemployable since July 12, 2010.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment due to non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

During the applicable period, VA medical records demonstrate that the severity of the Veteran's disabilities impacted his ability to engage in physical activities and limited his ability to walk more than two blocks (or 50 yards) or stand for prolonged periods.  See VA treatment records starting in April 2010 as well as the reports of an April 2010 and a May 2011 VA examinations.  The May 2011 VA examiner felt that the severity of the Veteran's service-connected disabilities due to peripheral vascular disease in both lower extremities, peripheral neuropathy in both upper and lower extremities, and diabetes mellitus resulted in at least moderate functional impairment and limited his ability to participate in physical activities.  Notably, the findings in an October 2011 VA medical record  later characterized the severity of the Veteran's peripheral vascular disease in his lower extremities as severe in nature.  

In a July 2015 VA examination report, the VA examiner characterized the severity of the Veteran's peripheral vascular disease in his lower extremities as severe in nature.  The 2015 VA examiner found that the Veteran's vascular disability in his lower extremities impacted his ability work due to cramping, inability to squat, and difficulty with walking or standing for any significant amount of time.  

During the July 2016 Board hearing, the Veteran testified that he has been employed as a real estate agent for the last 21 years of his employment.  He further testified that he was terminated from his position as a real estate agent because he was unable to stand, sit, and walk for prolonged periods and he was unable to keep his appointments with clients due to the increased severity of his service-connected disabilities impacting his legs.  See July 2016 Board hearing transcript.  

The Veteran has also submitted statements from his employer and co-worker regarding his inability to work as a real estate agent because of his inability to stand or walk for prolonged periods as well as his difficulty with keeping appointments with clients because of the functional impairment in his legs.  See July 2010 statement from his employer, K.S., and October 2011 statement from his co-worker, B.L.  His employer stated that he was no longer able to perform the duties required for his position as a real estate agent and he was no longer an employee. 

The Veteran's previous work experience as real estate agent appears to involve at most a semi-sedentary position where he was required to show potential properties to clients as well as work at a computer.  According to the medical records and lay statements in the record, the Veteran is unable to perform physical work and he has difficulty with standing or walking for significant periods.  The VA examiners found that the Veteran's service-connected disabilities have resulted in at least moderate to severe functional impairment and he is unable to stand or walk for significant periods.  Throughout the pendency of the appeal, the record demonstrates that the Veteran is no longer able to perform many of the functions necessary for employment that is not fully sedentary due to the severity of his disabilities involving his legs.  Moreover, per the medical records, the Veteran is also unable to sit for extended periods of time because of the severity of his service-connected disabilities, which would also preclude him from most fully sedentary jobs without necessary accommodations. 

The Board finds that the evidence is at least in equipoise with respect to whether the Veteran is able to secure or follow substantially gainful employment.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2015).  Indeed, coupled with his work experience and employment history, his service-connected disabilities are shown to cause significant impairment in the physical and occupational areas.  Thus, resolving all reasonable doubt in his favor, the criteria for the award of a TDIU have been met.  

The Board must adjudicate claims for SMC that are reasonably raised by the record.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  As noted above, a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114(s) (West 2014).  

The Board concludes that the evidence of record does not indicate that any of the Veteran's service-connected disabilities, when considered by itself, is sufficient to preclude employable to support a TDIU on its own.  In particular, the Board has considered that the severity of the Veteran's peripheral vascular disease in both lower extremities has been described as severe in nature and each has received a 60 percent rating, effective from May 29, 2015.  Moreover, the 2015 VA examiner found that his disabilities significantly impacted his ability to work.  However, the competent lay and medical evidence does not demonstrate that peripheral vascular disease in one lower extremity, by itself, precludes the Veteran's ability to work.  Rather, as discussed above, the evidence of record demonstrates that the Veteran's service-connected disabilities, together, are shown to preclude employment.

As neither the Veteran's contentions nor the evidence reflects that his unemployability is due solely to a single disability, but rather show that it is due to the combined effects of peripheral vascular disease and peripheral neuropathy in both lower extremities as well as his diabetes mellitus, the issue of entitlement to special monthly compensation (SMC) has not been implicitly raised, in spite of the Board's grant of a TDIU.  Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008) (a TDIU rating can qualify for compensation at the 38 U.S.C.A. § 1114(s) rate, but only if the TDIU is based on a single disability); VAOPGCPREC 66-91 (Aug. 15, 1991) (several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC).  


ORDER

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


